DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Hoeller on 3/29/2022.
	Please amend the claims as follows:
1. 	(Canceled).
2.	(Currently Amended)	A computer-implemented method of detecting a hand gesture of a user, comprising:
 	receiving a plurality of logic models representing a plurality of hand gestures, each of said logic models correlating to at least one of a plurality of pre-defined hand poses and at least one of a plurality of pre-defined hand motions;
 	receiving a runtime sequence for a moving hand, the runtime sequence comprising a plurality of runtime hand datasets that define a plurality of discrete motion values indicative of motion property features or motion script features related to portions of the moving hand, wherein the plurality of discrete motion values indicate size or direction for the portions of the moving hand;
 	generating a plurality of estimation terms based on the plurality of discrete values of the motion property features or the motion script features of the moving hand, wherein the estimation terms comprise singleton or pairwise terms determined from simulation of the runtime hand datasets; and


2. 	(Canceled) The computer implemented method of claim 2, further comprising detecting at least one of a plurality of multimodal acts, said at least one multimodal act comprises at least one of said plurality of hand motions and at least one non-gesture user interaction.

3.	(Previously Presented) The computer implemented method of claim 2, further comprising each one of said plurality of runtime hand datasets is estimated as one of a plurality of: hand poses or a hand motions which are not pre-defined.

4.	(Previously Presented) The computer implemented method of claim 2, further comprising implementing a structured support vector machine (SSVM) function to generate a plurality of estimation terms by applying a plurality of parametric functions to each of said plurality of runtime hand datasets to identify at least one parametric function for each of said plurality of runtime hand datasets, each one of said plurality of parametric functions simulates each of said plurality of discrete hand values over each of said plurality of discrete hand values scores.

5.	(Previously Presented) The computer implemented method of claim 2, wherein said estimation of which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms is performed, at least partially, through analyzing one or more pairwise terms identified through the training session.

6.	(Previously Presented) The computer implemented method of claim 2, further comprising implementing a structured support vector machine (SSVM) function comprising a plurality of sub-functions each receiving as an input one of said plurality of runtime hand datasets.



8.	(Previously Presented) The computer implemented method of claim 2, further comprising implementing a structured support vector machine (SSVM) to select a context registered hand gesture of said plurality of hand gestures.

9.	(Previously Presented) The computer implemented method of claim 2, wherein each one of said plurality of discrete hand motions is represented by a Boolean formula that is defined in the form of a Conjunctive Normal Form (CNF).

10.	(Previously Presented) The computer implemented method of claim 2, wherein said estimating which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms comprises submitting the hand datasets to one or more structured support vector machine (SSVM) functions together with one or more pre-defined hand features records.

11.	(Currently Amended) A system for detecting a hand gesture of a user, comprising:
 	a storage storing a plurality of pre-defined hand features records;
	a memory storing for code;
 	at least one processor coupled to said storage and said memory for executing said stored code, said code comprising:
code instructions to receive a plurality of logic models representing a plurality of hand gestures, each of said logic models correlating to at least one of a plurality of pre-defined hand poses and at least one of a plurality of pre-defined hand motions;
code instructions to receive a runtime sequence for a moving hand, the runtime sequence comprising a plurality of runtime hand datasets that define a plurality of discrete motion values indicative of motion property features or motion script features related to portions of the discrete motion values indicate size or direction for the portions of the moving hand;
code instructions to generate a plurality of estimation terms based on the plurality of discrete values of the motion property features or the motion script features of the moving hand, wherein the estimation terms comprise singleton or pairwise terms determined from simulation of the runtime hand datasets; and
code instructions to estimate which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms.

12.	(Previously Presented) The system of claim 11, wherein at least one logic model is represented as a finite state machine (FSM) having states correlating to a respective one of a plurality of pre-defined hand features records, said FSM configured to be augmented with a score function over at least one sequence.

13.	(Previously Presented) The system of claim 11, further comprising code implementing a structured support vector machine (SSVM) to select a context registered hand gesture of said plurality of hand gestures.

14.	(Previously Presented) The system of claim 11, wherein each one of said plurality of discrete hand motions is represented by a Boolean formula that is defined in the form of a Conjunctive Normal Form (CNF).

15.	(Previously Presented) The system of claim 11, wherein said estimating which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms comprises submitting the hand datasets to one or more structured support vector machine (SSVM) functions

16.	(Previously Presented) The system of claim 11, further comprising said logic model is represented as an FSM, each state of said FSM correlates to a respective one of said plurality of pre-defined hand features records, said FSM is augmented with said at least one score function over at least one sequence within said FSM prior to said submitting in said optimization.

17.	(Previously Presented) The system of claim 11, further comprising code implementing a structured support vector machine (SSVM) function to generate a plurality of estimation terms by applying a plurality of parametric functions to each of said plurality of runtime hand datasets to identify at least one parametric function for each of said plurality of runtime hand datasets, each one of said plurality of parametric functions simulates each of said plurality of discrete hand values over each of said plurality of discrete hand values scores.

18.	(Previously Presented) The system of claim 11, further comprising code instructions to detect at least one of a plurality of multimodal acts, said at least one multimodal act comprises at least one of said plurality of hand gestures and at least one non-gesture user interaction, said non-gesture user interaction is a member of a group consisting of: a text input, a visual element selection, a tactile input, and a voice input.

19.	(Currently Amended) One or more computer-storage memory devices embodied with executable instructions configured for detecting a hand gesture of a user, comprising:
a non-transitory computer readable storage media;
first program instructions to receive a plurality of logic models representing a plurality of hand gestures, said logic models correlating to at least one of a plurality of pre-defined hand poses and at least one of a plurality of pre-defined hand motions;
second program instructions to receive a runtime sequence for a moving hand, the runtime sequence comprising a plurality of runtime hand datasets that define a plurality of discrete motion values indicative of motion property features or motion script features related to portions of the moving hand;
third program instructions to generate a plurality of estimation terms based on the plurality of discrete values of the motion property features or the motion script features of the moving hand, wherein the estimation terms comprise singleton or pairwise terms determined from simulation of the runtime hand datasets; 
fourth program instructions to estimate which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms, and 


20.	(Previously Presented) The one or more computer-storage memory devices of claim 19, wherein the plurality of hand gestures comprises a plurality of finger features selected from a group consisting of: a finger flexion state, a finger curve state, a finger touch condition, a finger touch type, or a relative location of one finger in relation to another.

21.	(New) The computer implemented method of claim 2, further comprising detecting at least one of a plurality of multimodal acts, said at least one multimodal act comprises at least one of said plurality of hand motions and at least one non-gesture user interaction.


Allowable Subject Matter
Claims 2-21 are allowed. The reasons for allowance are evident from the prosecution history. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662